Title: From John Adams to Benjamin Franklin, 23 August 1781
From: Adams, John
To: Franklin, Benjamin



Sir
Amsterdam Aug. 23. 1781

I am desired to inclose, the within Copies to your Excellency: although I doubt not you have received the original, and although I know not what may be in your Power to do, for the Relief of Messrs. Curson and Governeur. Their pretended offence, is Sending warlike Stores to America altho the London Papers Say, it was corresponding with me. I never received a Line from either of those Gentlemen, nor ever wrote to them more than a Line, Sometime last fall, to request them to Send Some Letters and Gazettes to Congress. I have lately looked over those Letters, and find nothing in them of Consequence, excepting Strong Warnings to our Countrymen not to expect Peace, and Some free Stricktures upon the Conduct of Sir J. York, towards this Republick, for which Reasons the British Ministry, will take Care not to publish them.
I have the Honour to be, Sir, your most obedient Servant

J. Adams

